UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 21, 2008 POOL CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-26640 36-3943363 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 109 Northpark Boulevard, Covington, Louisiana 70433-5001 (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code) 985-892-5521 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. The following information is being provided under Form 8-K Item 2.02 and should not be deemed incorporated by reference by any general statement incorporating by reference this Current Report on Form 8-K into any filing under the Securities Act of 1933 or under the Securities Exchange Act of 1934, except to the extent that the Registrant specifically incorporates this information by reference, and none of this information should be deemed “filed” under such acts. On February 21, 2008, Pool Corporation, a Delaware corporation, issued a press release announcing its fiscal 2007 earnings results. A copy of the press release is included herein as Exhibit 99.1. Item 7.01 Regulation FD Disclosure. On February 21, 2008, Pool Corporation issued two press releases included herein as Exhibits 99.1 and 99.2. Item 9.01Financial Statements and Exhibits. (d) Exhibits 99.1 Press release issued by Pool Corporation on February 21, 2008, announcing its fiscal 2007 earnings results. 99.2 Press release issued by Pool Corporation on February 21, 2008, announcing that is has signed a definitive agreement to acquire National Pool Tile Group, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. POOL CORPORATION By:/s/ Mark W.
